Citation Nr: 0703075	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-40 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for residuals of a back injury.


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to March 
1997.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for residuals of a back injury.

The veteran testified before the undersigned Veteran Law 
Judge in November 2006.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO denied the 
veteran's claim for service connection for residuals of a 
back injury.  The veteran did not appeal.

2.  The evidence received since the September 1997 rating 
decision while new, is not of sufficient probative value to 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision that denied the 
veteran's claim for service connection for residuals of a 
back injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.302, 20.1100, 20.1103 (2006).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for residuals of a 
back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  By way 
of an October 2003 letter, the RO advised the veteran of what 
evidence, if any, was necessary to establish his claim of 
entitlement to service connection for residuals of a back 
injury and it indicated which portion of that evidence the 
veteran was responsible for sending to VA and which portion 
of that evidence VA would attempt to obtain on behalf of the 
veteran.  

In correspondence dated in December 2003, the veteran was 
generally notified of the provisions of the VCAA as they 
pertain to the issues of reopening a claim and service 
connection.  Clearly, from submissions by and on behalf of 
the appellant, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because of the outcome of this 
decision, any other notice requirements beyond those cited 
for service connection claims, are moot.  As indicated above, 
there has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with this claim 
would not cause any prejudice to the veteran.  
In a September 1997 rating decision the RO denied the 
appellant's claim for entitlement to service-connection for 
residuals of a back injury.  No timely appeal was filed in 
the year following the issuance of the decision.  Therefore 
that decision is considered final.  38 U.S.C.A. § 7105 (West 
2002).  

Analysis

In October 2003, the veteran submitted a request to reopen 
his claim for residuals of a back injury.  A July 2004 rating 
decision determined that new and material evidence had not 
been received and did not reopen the claim.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

The veteran's initial September 1997 claim was denied because 
the evidence of record did not show a chronic back disorder 
in service and, there was no evidence of a currently 
diagnosed back disorder.  At that time the evidence consisted 
of the veteran's service medical records and a copy of June 
1997 VA physical and X-ray examinations. 

The evidence submitted since the final disallowance of the 
veteran's claim consists of VA treatment records dating from 
October 2003 to March 2004; private treatment records dated 
in September 2002, lay statements, and personal testimony of 
the veteran and his wife. 

A review of the VA and private treatment records reveal that 
the veteran has a current back disability diagnosed as 
bulging discs at L3-4 and L4-5, lumbar spondylosis, and mild 
scoliosis.  These treatment records are "new" evidence, 
because they were not previously considered by the RO.  In 
addition, the Board finds that these records relate to one of 
the unestablished facts necessary to sustain the claim; 
specifically, proof a current back disability.  However, 
these records are not "material" evidence because they do 
not raise a reasonable possibility of substantiating the 
veteran's claim. 

In this regard, the Board notes that the records do not 
contain competent medical evidence or nexus opinions showing 
the veteran had a chronic back disorder in service, or that 
there exists an etiological relationship between the 
veteran's current back disorder and service.  These records 
only show evidence of current treatment and as such they are 
not considered material.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (medical records describing the veteran's 
current condition are not material to the issue of service 
connection and are not sufficient to reopen a claim for 
service connection based on new and material evidence).

The Board has also reviewed lay statements submitted by the 
veteran's spouse and friends, who recall that the veteran 
visited sick call for his back pain during service.  These 
statements are new in that they were not previously 
considered by the RO.  However, these statements are not 
material evidence.  They do not relate to any of the 
unsubstantiated facts necessary to substantiate the claim, 
which are 1) that the veteran had a diagnosed chronic back 
disorder in service, and 2) that the veteran's current back 
disorder is etiologically linked to his military service.  
Moreover, these lay statements do not raise a reasonable 
possibility of substantiating the claim.  The veteran 
testified that he did not go to sick call for complaints of 
back pain while he was in the military, and his testimony is 
supported by the service medical records which are negative 
for complaints or treatment of back pain.

The veteran and his spouse's recent personal testimony, that 
the veteran incurred a back disorder as a residual from 
injuries received during military service, is cumulative and 
redundant of previous contentions considered by the RO in 
September 1997.  Therefore, this testimony is not new.  See 
Bostain v. West, 11 Vet. App. 124 (1998) (Lay hearing 
testimony which is cumulative of previous contentions which 
were considered by the decisionmaker at the time of the prior 
final disallowance of the claim is not new evidence).  Even 
assuming their testimony was new, as lay testimony, it is not 
competent to establish, and therefore not probative of, a 
medical nexus between any findings of the veteran's military 
service and his current back condition.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  

Accordingly, the Board concludes that the evidence submitted 
in connection with the current claim does not constitute both 
new and material evidence, and the claim is not reopened.  As 
the preponderance of the evidence is against the veteran's 
claims, the "benefit-of-the-doubt" doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

New and material evidence has not been received and the claim 
is not reopened.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


